             Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 1 of 36 Page ID #:36
AO 93 (Rev. 11/13) Search and Seizure Warrant (USAO CDCA Rev. 04/17)



                                         UNITED STATES DISTRICT COURT
                                                                        for the
                                                            Central District of California

                        In the Matter of the Search of                     )
                                                                           )
                                                                           )       Case No. 2:20-MJ-3002
                    an Apple iPhone, model XS Max
               utilizing a phone number (310) 428-5112                     )
            bearing International Mobile Subscriber Identity               )
                           310410074039453                                 )
                                                                           )
                                                                           )


                                                SEARCH AND SEIZURE WARRANT
To:      Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Central District of California (identify the person or describe the property to be searched
and give its location):

       See Attachment A

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

       See Attachment B

       Such affidavit(s) or testimony are incorporated herein by reference and attached hereto.

         YOU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance (not to exceed 14 days)
           in the daytime 6:00 a.m. to 10:00 p.m.               at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
through a filing with the Clerk's Office.
          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
           for       days (not to exceed 30)         until, the facts justifying, the later specific date of                                 .


Date and time issued:
                                                                                                          Judge’s signature

City and state:            Los Angeles, CA                                          Hon. Jean Rosenbluth, U.S. Magistrate Judge
                                                                                                        Printed name and title

AUSA:             J. Mitchell x0698
             Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 2 of 36 Page ID #:37
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                    Return
Case No.:                                Date and time warrant executed:         Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                 Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                        Executing officer’s signature


                                                                                           Printed name and title
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 3 of 36 Page ID #:38




                                  AFFIDAVIT

I, Jeffrey Hedrick, being duly sworn, declare and state as

follows:

                             I.    INTRODUCTION
      1.    I am a United States Postal Inspector (“USPI”) with

the United States Postal Inspection Service (“USPIS”) and have

been so employed since August 2017.        I am currently assigned to

a Mail Fraud team in the Los Angeles Division.          In this

capacity, my responsibilities include the investigation of mail

fraud and related financial crimes.        As part of my training as a

USPI, I completed a 12-week basic training course in Potomac,

Maryland, that included training in financial crimes

investigations.     I have received additional training from the

USPIS, both formal and informal, regarding mail fraud and

financial crimes.     Since becoming a USPI, I have participated in

numerous interviews of fraud victims and others, participated in

the execution of more than a dozen search warrants, and have

reviewed and analyzed numerous telephone records.           I am also a

member of the International Association of Financial Crimes

Investigators.     During this investigation, I have consulted with

other law enforcement officers and agents with many years of

combined experience in the field of fraud-related

investigations.

                       II.    PURPOSE OF AFFIDAVIT
      2.    This affidavit is made in support of an application

for a search warrant for the following locations for the items

to be seized described in paragraph 3 and Attachment B:
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 4 of 36 Page ID #:39




            a.     The premises located at 1460 4th Street, Level B,

Santa Monica, CA 90401 (“SUBJECT PREMISES” or the “Tikkun

Holistic Spa”); and

            b.     an Apple iPhone, model XS Max, utilizing a phone

number (310)428-5112, bearing International Mobile Subscriber

Identity 310410074039453, subscribed to “Niki Schwarz” at 446

24th St., Santa Monica, CA 90402 (“SUBJECT DEVICE”).

      3.    The items to be seized, described further in

Attachment B, are the fruits, instrumentalities, and evidence of

violations of 50 U.S.C. §§ 4512 and 4513 (Accumulation of

Designated Scarce Materials with Intent to Price Gouge) and 31

U.S.C. § 5324 (Structuring Transactions to Avoid Reporting

Requirements) (collectively referred to as the “SUBJECT

OFFENSES”).      Attachment B is incorporated herein by reference.

      4.    The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from other agents and witnesses.           This

affidavit is intended to show merely that there is sufficient

probable cause for the requested warrant and does not purport to

set forth all of my knowledge of, or investigation into, this

matter.    Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

                     III. SUMMARY OF PROBABLE CAUSE
      5.      The USPIS is investigating the unlawful accumulation

of health and medical resources designated by the Secretary of
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 5 of 36 Page ID #:40




Health and Human Services as scarce and threatened materials

under the Defense Production Act of 1950.

      6.    The government, through the use of a cooperating

witness and undercover agents, has been in communication with

the owner and employees of Tikkun Holistic Spa who have offered

personal protective equipment (“PPE”), such as face masks, for

sale at multiple times retail prices.

      7.    On April 13, 2020, after numerous communications with

an employee of Tikkun Holistic Spa, the Federal Bureau of

Investigation (“FBI”) was able to arrange for an undercover

agent (“UC-1”) to purchase an N95 mask for $7.99 at the SUBJECT

PREMISES, which represents a price approximately 700% greater

than the retail price that prevailed in the market before the

COVID-19 pandemic.

      8.    Between April 18 to 22, 2020, the owner of Tikkun

Holistic Spa (NIKI SCHWARZ) used the SUBJECT DEVICE and agreed

to sell a cooperating witness (“CW-1”) 12,000 N95 masks, to be

picked up outside the SUBJECT PREMISES, for $5.00 each, which

represents a price approximately 400% greater than the retail

price that prevailed in the market before the COVID-19 pandemic.

      9.    On April 28, 2020, the FBI interviewed the owner of

Tikkun Holistic Spa, who admitted that the spa had previously

sold thousands of N95 masks at prices between $5-$8, but said

she had only 2,000 masks remaining in her inventory.           The FBI

warned the owner against price gouging at that time; however,

less than one month later, an employee of Tikkun Holistic Spa

advised a USPIS undercover agent (“UC-2”) that they have
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 6 of 36 Page ID #:41




approximately 7,000 N95 masks on hand and available for sale at

$5 per mask.

                   IV.   STATEMENT OF PROBABLE CAUSE
      A.    Background on the COVID-19 Outbreak and the Defense
            Production Act
      10.   In December 2019, a novel coronavirus, SARS-CoV-2 (the

“coronavirus” or “COVID-19”), was first detected in Wuhan, Hubei

Province of the People’s Republic of China, causing outbreaks of

the coronavirus disease that have since spread globally.            On

January 31, 2020, the Secretary of Health and Human Services

(“HHS”) declared a national public health emergency under 42

U.S.C. § 247d as a result of the spread of COVID-19 to and

within the United States.       On March 11, 2020, the Director-

General of the World Health Organization characterized COVID-19

as a pandemic.     On March 13, 2020, the President of the United

States issued Proclamation 9994 declaring a national emergency

beginning on March 1, 2020, as a result of the rapid spread of

COVID-19 within the United States.

      11.   According to the Centers for Disease Control and

Prevention (“CDC”):
      Current data suggest person-to-person transmission most
      commonly happens during close exposure to a person infected
      with the virus that causes COVID-19, primarily via
      respiratory droplets produced when the infected person
      speaks, coughs, or sneezes. Droplets can land in the
      mouths, noses, or eyes of people who are nearby or possibly
      be inhaled into the lungs of those within close proximity.1


      1See CDC, “Coronavirus Disease 2019 (COVID-19) Infection
Control Guidance,” https://www.cdc.gov/coronavirus/2019-
ncov/infection-control/control-recommendations.html (last
visited May 19, 2020).
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 7 of 36 Page ID #:42




Accordingly, the CDC has issued guidance to health care

providers recommending that they wear PPE in certain settings to

prevent the coronavirus from being transmitted by infected

patients to healthcare providers.

      12.   As COVID-19 spreads across the United States, it

threatens to overwhelm hospitals and healthcare providers who

are required to care for rapidly increasing numbers of seriously

ill patients with a rapidly dwindling stock of PPE and other

necessary health and medical resources.         Accordingly, on March

18, 2020, the President of the United States issued Executive

Order 13909, see 85 Fed. Reg. 16227, invoking the powers vested
in the President by the Defense Production Act of 1950, 50

U.S.C. §§ 4501 et seq. (the “Act”).

      13.   The Act authorizes the President to, among other

things, “allocate materials, services, and facilities in such

manner, upon such conditions, and to such extent as he shall

deem necessary or appropriate to promote the national defense.”

50 U.S.C. § 4511(a)(2).      The President may exercise this

authority “to control the general distribution of any material

in the civilian market” only if the President finds “(1) that

such material is a scarce and critical material essential to the

national defense, and (2) that the requirements of the national

defense for such material cannot otherwise be met without

creating a significant dislocation of the normal distribution of

such material in the civilian market to such a degree as to

create appreciable hardship.”       50 U.S.C. § 4511(b).
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 8 of 36 Page ID #:43




      14.    “In order to prevent hoarding,” the Act further

provides that “no person shall accumulate (1) in excess of the

reasonable demands of business, personal, or home consumption,

or (2) for the purpose of resale at prices in excess of

prevailing market prices, materials which have been designated

by the President as scarce materials or materials the supply of

which would be threatened by such accumulation.”          50 U.S.C.

§ 4512.     The Act requires the President to publish in the

Federal Register “every designation of materials the

accumulation of which is unlawful and any withdrawal of such

designation,” and authorizes the President to “prescribe such

conditions with respect to the accumulation of materials in

excess of the reasonable demands of business, personal, or home

consumption as he deems necessary to carry out the objectives of

this chapter.”     Id.

      15.    In Executive Order 13909, the President found “that

health and medical resources needed to respond to the spread of

COVID–19, including personal protective equipment and

ventilators, meet the criteria specified in section 101(b) of

the Act (50 U.S.C. 4511(b)).”       The President further delegated

authority to the Secretary of HHS to “identify additional

specific health and medical resources that meet the criteria of

section 101(b).”

      16.    On March 23, 2020, the President issued Executive

Order 13910, see 85 Fed. Reg. 17,001, declaring that:
      To ensure that our Nation’s healthcare systems are able to
      surge capacity and capability to respond to the spread of
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 9 of 36 Page ID #:44



      COVID‐19, it is the policy of the United States that health
      and medical resources needed to respond to the spread of
      COVID-19, such as personal protective equipment and
      sanitizing and disinfecting products, are not hoarded.
      17.   Accordingly, the President delegated to the Secretary

of HHS the President’s authority under 50 U.S.C. § 4512            “to

prevent hoarding of health and medical resources necessary to

respond to the spread of COVID-19 within the United States,” and

“to implement any restrictions on hoarding.”

      18.   On March 25, 2020, the Secretary of HHS exercised the

authority delegated to the Secretary of HHS by the President to

respond to the spread of COVID-19 within the United States.              The

Secretary of HHS published a notice, see 85 Fed. Reg. 17592,

designating the following health and medical resources under the

Act as scarce materials or materials the supply of which would

be threatened by accumulation in excess of reasonable demands of

business, personal, or home consumption, or for the purpose of

resale at prices in excess of prevailing market prices:
          a.    N-95 Filtering Facepiece Respirators
          b.    Other Filtering Facepiece Respirators (e.g.,
those designated as N99, N100, R95, R99, R100, or P95, P99,
P100)
          c.    Elastomeric, air-purifying respirators and
appropriate particulate filters/cartridges
          d.    Powered Air Purifying Respirator (PAPR)
          e.    Portable Ventilators
          f.    Chloroquine phosphate or hydroxychloroquine HCl
          g.    Sterilization services for certain medical
devices and certain sterilizers
          h.    Disinfecting devices and other sanitizing and
disinfecting products suitable for use in a clinical setting
          i.    Medical gowns or apparel, e.g., surgical gowns or
isolation gowns
          j.    Personal protective equipment (PPE) coveralls,
e.g., Tyvek Suits
          k.    PPE face masks
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 10 of 36 Page ID #:45



           l.   PPE surgical masks
           m.   PPE face shields
           n.   PPE gloves or surgical gloves
           o.   Ventilators, anesthesia gas machines modified for
 use as ventilators, and positive pressure breathing devices
 modified for use as ventilators, ventilator tubing connectors,
 and ventilator accessories
         19.    Despite these efforts, the news media has regularly

 reported on the widespread shortages of PPE and other healthcare

 and medical supplies needed to respond to the spread of COVID-

 19.   In addition, the news media has reported that the serious

 shortage of N-95 filtering facepiece respirators (“N95 masks”)

 has prompted brokers or vendors to approach hospitals, medical

 supply companies and healthcare providers offering to supply N95

 masks at prices as high as between $4.00 and $9.00 per mask, far

 in excess of the approximately $1.00-per-mask retail price that

 prevailed in the market before COVID-19 began to spread widely

 in the United States.2
         20.    The Defense Production Act makes the willful

 performance of any act prohibited by § 4512, “or any rule,

 regulation or order thereunder,” a crime punishable by a fine of
 not more than $10,000 or imprisonment for not more than one

 year.       50 U.S.C. § 4513.   Accordingly, willfully accumulating

 designated scarce or threatened materials either (1) in excess

 of the reasonable demands of business, personal, or home



         2
        See Joseph Tanfani and Josh Horwitz, “Special Report: The
 Mask Middlemen - How pop-up brokers seek big paydays in a
 frenzied market,” Reuters, Mar. 31, 2020, available at
 https://www.reuters.com/article/us-health-coronavirus-masks-
 specialrepor/special-report-the-mask-middlemen-how-pop-up-
 brokers-seek-big-paydays-in-a-frenzied-market-idUSKBN21I32E
 (last visited May 19, 2020).
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 11 of 36 Page ID #:46




 consumption, or (2) for the purpose of resale at prices in

 excess of prevailing market prices, is a criminal offense.

         B.    The Investigation into Niki Schwarz and Tikkun
               Holistic Spa
         21.   In April 2020, law enforcement received a consumer

 complaint alleging that Tikkun Holistic Spa was price gouging

 PPE, including selling 3M N95 face masks for $15 and lesser

 known brands of N95 masks for between $5-8.          The complaint

 stated that Tikkun had sold thousands of masks, and had

 thousands more inside the store.

         22.   On April 13, 2020, UC-1 contacted Tikkun Holistic Spa

 at the business’s publicly listed phone number ending in 1111

 (the “Tikkun Phone Number”).       The call was answered by an

 employee who identified herself as “Pam.”         “Pam” stated Tikkun

 Holistic Spa had Alpha Pro Tech brand N95 masks available for

 sale.    In the course of this and subsequent calls that same day,

 UC-1 agreed to purchase one N95 mask and one mask liner, for

 $7.99 and $2.00, respectively, and arranged for the purchase and

 pickup of the items.     Later that day, UC-1 drove to the alley

 behind Tikkun Holistic Spa (SUBJECT PREMISES), following

 directions provided by “Pam.”       Once parked in the alley, UC-1

 called “Pam” to let her know he had arrived, and a female who

 answered to the name “Pam” appeared in the alley.          In exchange

 for $10 cash from UC-1, “Pam” handed UC-1 a bag containing one

 N95 mask, one mask liner, a receipt and one page of typed

 instructions regarding how to reuse N95 masks.
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 12 of 36 Page ID #:47




         23.   In April 2020, CW-1 contacted Tikkun Holistic Spa

 using the Tikkun Phone Number, to inquire about the purchase of

 12,000 N95 masks.     The individual who answered the call self-

 identified as “Pam.” “Pam” indicated the business was still

 selling N95 masks and stated she would put CW-1 in touch with

 her boss, “Niki,” who could “probably hook [CW-1] up.”           In a

 subsequent call, “Pam” provided CW-1 a phone number for “Niki

 Schwarz” ending in 5112 (SUBJECT DEVICE) and instructed CW-1 to

 call SCHWARZ.

         24.   CW-1 had multiple recorded conversations with SCHWARZ

 via the SUBJECT DEVICE from April 18 to 22, 2020.          From my

 review of those recorded conversations, I learned the following:

               a.   SCHWARZ realized in early February she could not

 order masks for her husband’s orthopedic surgery practice so she

 began searching for other sources of masks, including online.

 At some point, SCHWARZ paid $10 per N95 mask for masks made by

 3M and saw others listed for sale as high as $20 per mask.

 According to SCHWARZ, N95 masks used to cost $1.00 or $1.50

 each.

               b.   During a call on April 18, 2020, CW-1 noted that

 price gouging was a crime, to which SCHWARZ did not directly

 respond.      Later in that call, CW-1 queried whether SCHWARZ’s

 supplier knew price gouging was a crime, to which SCHWARZ

 responded that she thought her supplier bought the masks for a

 high price too and characterized $5 per mask as “cheap

 . . . right now.”     Later in the call, SCHWARZ suggested that
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 13 of 36 Page ID #:48




 once coronavirus was over, there would be an overabundance of

 masks and they would be selling for “like 50 cents.”

            c.    CW-1 asked SCHWARZ about her supplier, and

 SCHWARZ replied that her suppliers were “all connected with the

 Chinese government.”     SCHWARZ explained that the “propaganda

 [was] that everybody needs to buy up everything in America and

 send it to China.”     SCHWARZ stated that her particular supplier

 had purchased two pallets of N95 masks, or approximately two

 million masks, in the United States to send to the Chinese

 government but the masks were backordered.         By the time the

 supplier received the masks, the Chinese government no longer

 needed the additional masks.       As a result, the supplier began

 selling the masks to “whoever pays him the most money.”           SCHWARZ

 told CW-1 (a potential customer) that she purchased masks from

 this supplier for $5 each, but SCHWARZ did not actually know, or

 have direct contact with, the supplier.        Rather, SCHWARZ

 obtained the masks through an intermediary.         SCHWARZ suggested

 the $5 price was “not a bad price” for masks manufactured in the

 United States, compared to cheaper masks from Asia, which would

 be subject to shipping costs, time delays, and customs taxes.

            d.    SCHWARZ described the buying of the masks as

 “like a whole black market thing.”        SCHWARZ stated that

 suppliers required purchases be made in cash and that these

 people “[didn’t] want any trace of money going to them.”           With

 regard to SCHWARZ’s particular mask supplier, SCHWARZ described

 what he was doing as “not really kosher” and noted she could not

 get a receipt for her mask purchases.        SCHWARZ stated that her
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 14 of 36 Page ID #:49




 intermediary supplier had advised SCHWARZ to accept only cash

 from her customers.     SCHWARZ described him as not trusting

 anyone and said he would not deal with CW-1 directly since he

 did not know her.     SCHWARZ also said the supplier delivers the

 masks late at night.     SCHWARZ stated, while audibly laughing, “I

 feel like, you know, like I’m doing some drug deal or

 something.”     SCHWARZ also said her suppliers were “very

 protective too because they don’t want to get caught either.”

            e.     SCHWARZ acknowledged hospitals’ needs for N95

 masks, stating at one point, “I only had a few thousand masks

 and if I donated all my masks to a hospital, it’s gone in one

 day.”   SCHWARZ believed the masks she had previously given to

 hospitals were being stockpiled and some doctors were not being

 provided masks for their use.

            f.     SCHWARZ expressed the view that not only doctors

 but the general public needed access to N95 masks, saying “it’s

 bullshit what the government was telling us, don’t wear a mask

 and [only] doctors need to wear N95s.        I said, no, you know,

 this virus is spreading deadly and when you go to the grocery

 market to buy food for your family you need to protect yourself

 too so you’re not spreading the disease to your family and to

 everyone else.”    SCHWARZ described cloth masks, as opposed to

 N95 masks, as “ridiculous,” and said the people wearing them

 were not actually protected and it was worse than wearing

 nothing at all.

            g.     SCHWARZ justified reselling N95 masks for $7.95

 because she stated that she gave away some masks and sold others
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 15 of 36 Page ID #:50




 to doctors at cost, which she indicated was $5 per mask.3

 SCHWARZ indicated she was willing to sell masks to CW-1 at $5

 per mask, the same price she offered for large orders and to

 hospitals.4

              h.   SCHWARZ stated that she had also obtained 24

 hazmat suits from her supplier, and advertised them on her

 Facebook page.

              i.   SCHWARZ stated that in order to obtain enough

 cash to make bulk purchases of masks she had been going to

 multiple banks to withdraw cash from different accounts, $5,000

 at a time.    SCHWARZ noted that cash withdrawals of more than

 $10,000 are recorded.

              j.   SCHWARZ stated she was “running [mask sales]

 through [her] business . . . so everything that [she’s] buying

 goes in and everything [they] are selling goes out” and they

 “have a record of it.”      SCHWARZ, however, indicated she did not

 have a record of what she bought and who she paid for it, but

 instead “all [she had was this] cash that [she] had been

 withdrawing from [her] bank.”

              k.   On April 20, 2020, SCHWARZ agreed to sell 12,000

 masks to CW-1, and confirmed that she had spoken with her



      3 As further described below, during a later interview with
 Special Agents with the FBI, SCHWARZ’s description of her cost
 varied during the interview. At one point she stated her costs
 were between $4 to $5 per mask, but when she provided the actual
 dollar amounts she paid, her costs were between $3.33 to $3.80
 per mask.
      4 CW-1 cover story was that she wanted to purchase 12,000
 masks for nurses.
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 16 of 36 Page ID #:51




 supplier.   SCHWARZ expressed a preference for payment by

 cashier’s check to ensure CW-1’s payment would not bounce.            On a

 previous call, SCHWARZ had proposed that CW-1 pay for the masks

 via three $20,000 checks payable to SCHWARZ’s landlord for the

 spa, so SCHWARZ would not have to “be stuck with, you know,

 what’s this money transaction coming in and out.”

      25.    In addition, CW-1 received more than 15 text messages

 from the SUBJECT DEVICE in connection with CW-1’s inquiries to

 SCHWARZ about purchasing N95 masks and other PPE.          One of these

 text messages to CW-1 appears to have been sent in an effort to

 confirm CW-1’s intention to purchase 12,000 N95 masks.

 Specifically, CW-1 received the following text message from the

 SUBJECT DEVICE on April 21, 2020:       “I just want to confirm that

 100% you want 12,000 masks.”

      26.    On April 28, 2020, FBI Special Agents interviewed

 SCHWARZ at her residence.      During which interview, SCHWARZ

 provided the following information:

             a.   For the past 11 years, SCHWARZ has owned Tikkun

 Holistic Spa with her husband, a surgeon.         Tikkun Holistic Spa

 employs Klaudia Dabek and at least one other employee.

             b.   In early February 2020, SCHWARZ began looking for

 N95 masks to buy for her husband and his medical practice in

 light of the COVID-19 global pandemic.        At that time, SCHWARZ

 did not have prior knowledge of N95 masks and did not imagine

 being in the business of buying and selling N95 masks.           SCHWARZ

 initially found N95 masks for sale on eBay and Amazon for $20 to

 $30 per mask.    After that, SCHWARZ began calling and visiting
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 17 of 36 Page ID #:52




 various places to obtain masks.       Through an unidentified female

 friend, SCHWARZ connected with an unidentified Chinese male who

 sold 3M N95 masks.     SCHWARZ purchased approximately 20 boxes of

 3M N95 masks (20 masks per box) from this unidentified male for

 $125 to $150 per box.

            c.    SCHWARZ was connected to a Chinese male with a

 first initial “L” (“L”), from whom SCHWARZ began purchasing

 Alpha Pro Tech N95 masks.      L accepted only cash for purchases

 and did not provide receipts or other transactional

 documentation.    SCHWARZ showed the FBI agents L’s contact

 information, as saved in her cell phone, which indicated that L

 used phone number ending in 7152.

            d.    SCHWARZ stated that she purchased masks from L

 for either $4 to $5 each.      SCHWARZ then described her

 transactions with L and stated that she paid $700 to $800 per

 case of 210 masks; however, $700 to $800 per 210 masks equates

 to $3.33 to $3.80 per mask.      After receiving N95 masks from L at

 her residence, SCHWARZ would transport the masks to the SUBJECT

 PREMISES as needed.

            e.    On or about March 17, 2020, SCHWARZ emailed

 10,000 of her customers to announce she had masks and sanitizers

 available for sale at Tikkun Holistic Spa (SUBJECT PREMISES).

 Clients could place orders by calling the spa’s business

 telephone number and pick up their orders from the alley behind

 the business.    SCHWARZ’s employees sold the items at the spa.
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 18 of 36 Page ID #:53




             f.   Tikkun Holistic Spa charged customers $7.99 per

 N95 mask, except for bulk orders, which were priced at $5 per

 mask.

             g.   SCHWARZ indicated Tikkun Holistic Spa used

 Mindbody software for its accounting.        Employees maintained an

 inventory of the masks being bought and sold.

             h.   In addition to N95 masks, Tikkun Holistic Spa

 also began selling hand sanitizer.        SCHWARZ sold 6-ounce bottles

 of “Aloe Vera Hand Sanitizer” for $9.95 each.         To produce the

 bottles, SCHWARZ purchased one-gallon containers of hand

 sanitizer online.     SCHWARZ and her staff then filled the 6-ounce

 bottles with this sanitizer and placed Tikkun stickers on the

 bottles for sale.     SCHWARZ also sold 4-ounce bottles of “all

 natural” anti-bacterial hand sanitizer for $12.00 each that she

 purchased in bulk.

             i.   SCHWARZ stated that she sold masks to “Tevan”

 (last name unknown) with telephone number ending in 2906

 (“Tevan’s Phone Number”); “Lisa” (last name unknown) with

 telephone number ending in 7088 (“Lisa’s Phone Number”); and

 S.R. with telephone number ending in 0347 (“S.R.’s Phone

 Number”).

             j.   Finally, during the interview, SCHWARZ stated

 that she had approximately 2,000 masks at the SUBJECT PREMISES

 available for sale, and 200 masks at her residence for her

 family.   The interviewing agents advised SCHWARZ that as a

 result of the Defense Production Act, certain materials were

 designated as scarce.     Specifically, the agents advised that by
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 19 of 36 Page ID #:54




 acquiring large quantities of N95 masks and hand sanitizers, and

 by selling these items at inflated prices multiples above

 SCHWARZ's purchasing price, SCHWARZ may be engaged in activity

 that potentially violates state and federal laws regarding

 hoarding and price gouging.

      C.    SCHWARZ Continues to Accumulate and Sell N95 Masks
      27.   On May 23, 2020, a USPIS Postal Inspector acting in an

 undercover capacity (“UC-2”) called the Tikkun Phone Number, the

 same phone number listed on Tikkun Holistic Spa’s website.            An

 employee, who identified herself as “Klaudia,” stated that they

 have approximately 7,000 N95 masks on hand and available for

 sale at $5 each, but they no longer provided discounts for

 nurses or bulk orders.

      D.    Electronic Devices are likely to Contain Evidence of
            the SUBJECT OFFENSES
      28.   As detailed above, during the FBI Interview, SCHWARZ

 stated that Tikkun Holistic Spa uses “Mindbody” software for its

 accounting, and employees maintained an inventory of the masks

 being bought and sold.      On May 20, 2020, I conducted an online

 search for Mindbody, through which I identified Mindbody, Inc.,

 with website www.mindbodyonline.com.        Through my review of this

 website, I learned that Mindbody offers business management

 software specifically intended for spa businesses, and with

 functionality that includes point-of-sale, payment processing,

 inventory tracking, and marketing tools.

      29.   On or about May 18, 2020, I received records for the

 SUBJECT DEVICE from AT&T.      Those records listed the user of the
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 20 of 36 Page ID #:55




 SUBJECT DEVICE as “Niki Schwarz.”       Those records further listed

 an IMSI of 310410074039453 and the phone model used from at

 least December 2019 to May 2020 as an Apple iPhone XS Max.

 AT&Ts records show that between March 30, 2020, and April 22,

 2020, there were more than 25 calls lasting 30 seconds or

 longer, and approximately 12 text messages, to or from the

 SUBJECT DEVICE to “L.”      In addition, during one of SCHWARZ’s

 calls with CW-1 on April 18, 2020, SCHWARZ indicated she had

 texted her supplier’s intermediary the previous day to acquire

 additional masks for CW-1.      Finally, the AT&T records also

 confirmed SCHWARZ’s admission that she used the SUBJECT DEVICE

 to call, and receive calls, from Tevan’s Phone Number, Lisa’s

 Phone Number and S.R.’s Phone Number in March and/or April 2020.

      30.   As previously indicated, on May 23, 2020, UC-2 called

 Tikkun Holistic Spa and spoke to an employee who identified

 herself as “Klaudia.”     During the call, Klaudia offered to text

 UC-2 photographs of the packaging for the N95 masks sold by

 Tikkun Holistic Spa.     A few minutes after the call ended, UC-2

 received three images from a phone number ending in 4395 that

 appeared to depict the packaging for Alpha Pro Tech N95 masks.

 On a subsequent phone call with UC-2, Klaudia told UC-2 that UC-

 2 could contact her via cell phone, and confirmed the phone

 number from which she had previously sent UC-2 the photographs.
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 21 of 36 Page ID #:56



            V.    TRAINING AND EXPERIENCE ON DIGITAL DEVICES5
      31.    Based on my training, experience, and information from

 those involved in the forensic examination of digital devices, I

 know that the following electronic evidence, inter alia, is

 often retrievable from digital devices:

             a.    Forensic methods may uncover electronic files or

 remnants of such files months or even years after the files have

 been downloaded, deleted, or viewed via the Internet.           Normally,

 when a person deletes a file on a computer, the data contained

 in the file does not disappear; rather, the data remain on the

 hard drive until overwritten by new data, which may only occur

 after a long period of time.       Similarly, files viewed on the

 Internet are often automatically downloaded into a temporary

 directory or cache that are only overwritten as they are

 replaced with more recently downloaded or viewed content and may

 also be recoverable months or years later.

             b.    Digital devices often contain electronic evidence

 related to a crime, the device’s user, or the existence of

 evidence in other locations, such as, how the device has been

 used, what it has been used for, who has used it, and who has

 been responsible for creating or maintaining records, documents,


      5 As used herein, the term “digital device” includes any
 electronic system or device capable of storing or processing
 data in digital form, including central processing units;
 desktop, laptop, notebook, and tablet computers; personal
 digital assistants; wireless communication devices, such as
 paging devices, mobile telephones, and smart phones; digital
 cameras; gaming consoles; peripheral input/output devices, such
 as keyboards, printers, scanners, monitors, and drives; related
 communications devices, such as modems, routers, cables, and
 connections; storage media; and security devices.
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 22 of 36 Page ID #:57




 programs, applications, and materials on the device.           That

 evidence is often stored in logs and other artifacts that are

 not kept in places where the user stores files, and in places

 where the user may be unaware of them.        For example, recoverable

 data can include evidence of deleted or edited files; recently

 used tasks and processes; online nicknames and passwords in the

 form of configuration data stored by browser, e-mail, and chat

 programs; attachment of other devices; times the device was in

 use; and file creation dates and sequence.

            c.    The absence of data on a digital device may be

 evidence of how the device was used, what it was used for, and

 who used it.    For example, showing the absence of certain

 software on a device may be necessary to rebut a claim that the

 device was being controlled remotely by such software.

            d.    Digital device users can also attempt to conceal

 data by using encryption, steganography, or by using misleading

 filenames and extensions.      Digital devices may also contain

 “booby traps” that destroy or alter data if certain procedures

 are not scrupulously followed.       Law enforcement continuously

 develops and acquires new methods of decryption, even for

 devices or data that cannot currently be decrypted.

      32.   Based on my training, experience, and information from

 those involved in the forensic examination of digital devices, I

 know that it is not always possible to search devices for data

 during a search of the premises for a number of reasons,

 including the following:
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 23 of 36 Page ID #:58




            a.    Digital data are particularly vulnerable to

 inadvertent or intentional modification or destruction.           Thus,

 often a controlled environment with specially trained personnel

 may be necessary to maintain the integrity of and to conduct a

 complete and accurate analysis of data on digital devices, which

 may take substantial time, particularly as to the categories of

 electronic evidence referenced above.        Also, there are now so

 many types of digital devices and programs that it is difficult

 to bring to a search site all of the specialized manuals,

 equipment, and personnel that may be required.

            b.    Digital devices capable of storing multiple

 gigabytes are now commonplace.       As an example of the amount of

 data this equates to, one gigabyte can store close to 19,000

 average file size (300kb) Word documents, or 614 photos with an

 average size of 1.5MB.

      33.   The search warrant requests authorization to use the

 biometric unlock features of a device, based on the following,

 which I know from my training, experience, and review of

 publicly available materials:

            a.    Users may enable a biometric unlock function on

 some digital devices.     To use this function, a user generally

 displays a physical feature, such as a fingerprint, face, or

 eye, and the device will automatically unlock if that physical

 feature matches one the user has stored on the device.           To

 unlock a device enabled with a fingerprint unlock function, a

 user places one or more of the user’s fingers on a device’s

 fingerprint scanner for approximately one second.          To unlock a
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 24 of 36 Page ID #:59




 device enabled with a facial, retina, or iris recognition

 function, the user holds the device in front of the user’s face

 with the user’s eyes open for approximately one second.

            b.    In some circumstances, a biometric unlock

 function will not unlock a device even if enabled, such as when

 a device has been restarted or inactive, has not been unlocked

 for a certain period of time (often 48 hours or less), or after

 a certain number of unsuccessful unlock attempts.          Thus, the

 opportunity to use a biometric unlock function even on an

 enabled device may exist for only a short time.          I do not know

 the passcodes of the devices likely to be found in the search.

            c.    Thus, the warrant I am applying for would permit

 law enforcement personnel to, with respect to any device that

 appears to have a biometric sensor and falls within the scope of

 the warrant: (1) depress SCHWARZ’s thumb and/or fingers on the

 device(s); and (2) hold the device(s) in front of SCHWARZ’s face

 with his or her eyes open to activate the facial-, iris-, and/or

 retina-recognition feature.

      34.   Other than what has been described herein, to my

 knowledge, the United States has not attempted to obtain this

 data by other means.

                              VI.   CONCLUSION
      35.   For all the reasons described above, there is probable

 cause to believe that evidence of violations of the SUBJECT

 OFFENSES, as described above and in Attachment B of this

 affidavit, will be found in searches of the SUBJECT PREMISES and
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 25 of 36 Page ID #:60




 SUBJECT DEVICE, as further described above and in Attachments A-

 1 and A-2 of this affidavit.



                                    JEFFREY HEDRICK
                                    United States Postal Inspector
                                    U.S. Postal Inspection Service

 Subscribed to and sworn before me
 on June 26, 2020.



 HONORABLE JEAN ROSENBLUTH
 UNITED STATES MAGISTRATE JUDGE
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 26 of 36 Page ID #:61



                              ATTACHMENT A-1

 I.   PREMISES TO BE SEARCHED


 The premises known as 1460 4th Street, Level B, Santa Monica, CA

 90401 (“SUBJECT PREMISES”).      The SUBJECT PREMISES is located in

 a multi-story office building that bears the number “1460” in

 vertically oriented dark lettering on the east-facing wall of

 the building.    The SUBJECT PREMISES is located on the lower

 level, designated as level “B,” of the building and is

 identified by a rectangular light-blue placard displaying

 “TIKKUN HOLISTIC SPA” on a clear glass entry door.
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 27 of 36 Page ID #:62



                              ATTACHMENT A-2

 I.   PREMISES TO BE SEARCHED


 an Apple iPhone, model XS Max, utilizing a phone number

 (310)428-5112, bearing International Mobile Subscriber Identity

 310410074039453, subscribed to “Niki Schwarz” at 446 24th

 Street, Santa Monica, CA 90402 (“SUBJECT DEVICE”).
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 28 of 36 Page ID #:63



                               ATTACHMENT B
 II.   ITEMS TO BE SEIZED
       1.   The items to be seized are evidence, contraband,

 fruits, or instrumentalities of violations of 50 U.S.C. §§ 4512

 and 4513 (Accumulation of Designated Scarce Materials with

 Intent to Price Gouge) and 31 U.S.C. § 5324 (Structuring

 Transactions to Avoid Reporting Requirements) (the “Subject

 Offenses”), namely:

            a.    Personal protective equipment (“PPE”) including

 but not limited to N95 masks.

            b.    For the period beginning February 1, 2020,

 accounting and financial records concerning prices, costs, and

 profit margins for PPE, including: financial statements; general

 ledgers; profit/loss statements; payroll; wage records and

 reporting; accounts receivable and payable; cash flow and cash

 management; cost of goods sold; business expenses; employee

 expense reimbursement; revenue and profit; purchase orders,

 invoices, bills, receipts and records of purchases or sales of

 any kind; financial reports and submissions.

            c.    For the period beginning February 1, 20200,

 information and objects concerning marketing, advertising,

 selling, and offering the sale of PPE, including any and all

 communications sent or received in connection with marketing,

 advertising, selling, and offering the sale of PPE, including

 but not limited to N95 masks, and other PPE.

            d.    Evidence of who used or owned any computer,

 electronic media or device, such as user accounts, logs,



                                      1
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 29 of 36 Page ID #:64




 registry entries, internet usage records, usernames, logins,

 passwords, email addresses or online identities, billing,

 account, and subscriber records, chat room logs, chat records,

 membership in online groups, clubs or services, connections to

 online or remote computer storage, and electronic files.

             e.   For the period beginning February 1, 2020,

 information and objects concerning the proceeds and use of

 proceeds of the SUBJECT OFFENSES, including: bulk cash;

 cryptocurrencies (including for example Bitcoin, Ethereum,

 Monero) and related wallets, identifiers and access keys;

 ledgers; jewelry; real estate transaction records; deeds, loan

 records; foreign bank and investment accounts; securities;

 bearer bonds; art.

             f.   Evidence concerning occupancy or ownership of the

 SUBJECT PREMISES, including without limitation, utility and

 telephone bills, mail envelopes, addressed correspondence,

 diaries, statements, identification documents, address books,

 and telephone directories.

             g.   For the period beginning February 1, 2020,
 information and objects concerning the identity and whereabouts

 of suppliers, brokers, and other participants in the SUBJECT

 OFFENSES.

             h.   Any digital device which is itself or which

 contains evidence, contraband, fruits, or instrumentalities of

 the Subject Offense/s, and forensic copies thereof.




                                      2
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 30 of 36 Page ID #:65




            i.    With respect to any digital device containing

 evidence falling within the scope of the foregoing categories of

 items to be seized:

                  i.    evidence of who used, owned, or controlled

 the device at the time the things described in this warrant were

 created, edited, or deleted, such as logs, registry entries,

 configuration files, saved usernames and passwords, documents,

 browsing history, user profiles, e-mail, e-mail contacts, chat

 and instant messaging logs, photographs, and correspondence;

                  ii.   evidence of the presence or absence of

 software that would allow others to control the device, such as

 viruses, Trojan horses, and other forms of malicious software,

 as well as evidence of the presence or absence of security

 software designed to detect malicious software;

                  iii. evidence of the attachment of other devices;

                  iv.   evidence of counter-forensic programs (and

 associated data) that are designed to eliminate data from the

 device;

                  v.    evidence of the times the device was used;
                  vi.   passwords, encryption keys, biometric keys,

 and other access devices that may be necessary to access the

 device;

                  vii. applications, utility programs, compilers,

 interpreters, or other software, as well as documentation and

 manuals, that may be necessary to access the device or to

 conduct a forensic examination of it;




                                      3
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 31 of 36 Page ID #:66




                  viii.        records of or information about

 Internet Protocol addresses used by the device;

                  ix.     records of or information about the device’s

 Internet activity, including firewall logs, caches, browser

 history and cookies, “bookmarked” or “favorite” web pages,

 search terms that the user entered into any Internet search

 engine, and records of user-typed web addresses.

      2.    As used herein, the terms “records,” “documents,”

 “programs,” “applications,” and “materials” include records,

 documents, programs, applications, and materials created,

 modified, or stored in any form, including in digital form on

 any digital device and any forensic copies thereof.

      3.    As used herein, the term “digital device” includes any

 electronic system or device capable of storing or processing

 data in digital form, including central processing units;

 desktop, laptop, notebook, and tablet computers; personal

 digital assistants; wireless communication devices, such as

 telephone paging devices, beepers, mobile telephones, and smart

 phones; digital cameras; gaming consoles (including Sony
 PlayStations and Microsoft Xboxes); peripheral input/output

 devices, such as keyboards, printers, scanners, plotters,

 monitors, and drives intended for removable media; related

 communications devices, such as modems, routers, cables, and

 connections; storage media, such as hard disk drives, floppy

 disks, memory cards, optical disks, and magnetic tapes used to

 store digital data (excluding analog tapes such as VHS); and

 security devices.


                                      4
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 32 of 36 Page ID #:67



 III. SEARCH PROCEDURE FOR DIGITAL DEVICES
      4.    In searching digital devices or forensic copies

 thereof, law enforcement personnel executing this search warrant

 will employ the following procedure:

            a.    Law enforcement personnel or other individuals

 assisting law enforcement personnel (the “search team”) will, in

 their discretion, either search the digital device(s) on-site or

 seize and transport the device(s) and/or forensic image(s)

 thereof to an appropriate law enforcement laboratory or similar

 facility to be searched at that location.         The search team shall

 complete the search as soon as is practicable but not to exceed

 120 days from the date of execution of the warrant.          The

 government will not search the digital device(s) and/or forensic

 image(s) thereof beyond this 120-day period without obtaining an

 extension of time order from the Court.

            b.    The search team will conduct the search only by

 using search protocols specifically chosen to identify only the

 specific items to be seized under this warrant.

                  i.    The search team may subject all of the data

 contained in each digital device capable of containing any of

 the items to be seized to the search protocols to determine

 whether the device and any data thereon falls within the list of

 items to be seized.     The search team may also search for and

 attempt to recover deleted, “hidden,” or encrypted data to

 determine, pursuant to the search protocols, whether the data

 falls within the list of items to be seized.




                                      5
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 33 of 36 Page ID #:68




                  ii.   The search team may use tools to exclude

 normal operating system files and standard third-party software

 that do not need to be searched.

                  iii. The search team may use forensic examination

 and searching tools, such as “EnCase” and “FTK” (Forensic Tool

 Kit), which tools may use hashing and other sophisticated

 techniques.

            c.    If the search team, while searching a digital

 device, encounters immediately apparent contraband or other

 evidence of a crime outside the scope of the items to be seized,

 the team shall immediately discontinue its search of that device

 pending further order of the Court and shall make and retain

 notes detailing how the contraband or other evidence of a crime

 was encountered, including how it was immediately apparent

 contraband or evidence of a crime.

            d.    If the search determines that a digital device

 does not contain any data falling within the list of items to be

 seized, the government will, as soon as is practicable, return

 the device and delete or destroy all forensic copies thereof.
            e.    If the search determines that a digital device

 does contain data falling within the list of items to be seized,

 the government may make and retain copies of such data, and may

 access such data at any time.

            f.    If the search determines that a digital device is

 (1) itself an item to be seized and/or (2) contains data falling

 within the list of other items to be seized, the government may

 retain the digital device and any forensic copies of the digital


                                      6
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 34 of 36 Page ID #:69




 device, but may not access data falling outside the scope of the

 other items to be seized (after the time for searching the

 device has expired) absent further court order.

            g.    The government may also retain a digital device

 if the government, prior to the end of the search period,

 obtains an order from the Court authorizing retention of the

 device (or while an application for such an order is pending),

 including in circumstances where the government has not been

 able to fully search a device because the device or files

 contained therein is/are encrypted.

            h.    After the completion of the search of the digital

 devices, the government shall not access digital data falling

 outside the scope of the items to be seized absent further order

 of the Court.

      5.    The review of the electronic data obtained pursuant to

 this warrant may be conducted by any government personnel

 assisting in the investigation, who may include, in addition to

 law enforcement officers and agents, attorneys for the

 government, attorney support staff, and technical experts.
 Pursuant to this warrant, the investigating agency may deliver a

 complete copy of the seized or copied electronic data to the

 custody and control of attorneys for the government and their

 support staff for their independent review.

      6.    In order to search for data capable of being read or

 interpreted by a digital device, law enforcement personnel are

 authorized to seize the following items:




                                      7
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 35 of 36 Page ID #:70




              a.   Any digital device capable of being used to

 commit, further, or store evidence of the offense(s) listed

 above;

              b.   Any equipment used to facilitate the

 transmission, creation, display, encoding, or storage of digital

 data;

              c.   Any magnetic, electronic, or optical storage

 device capable of storing digital data;

              d.   Any documentation, operating logs, or reference

 manuals regarding the operation of the digital device or

 software used in the digital device;

              e.   Any applications, utility programs, compilers,

 interpreters, or other software used to facilitate direct or

 indirect communication with the digital device;

              f.   Any physical keys, encryption devices, dongles,

 or similar physical items that are necessary to gain access to

 the digital device or data stored on the digital device; and

              g.   Any passwords, password files, biometric keys,

 test keys, encryption codes, or other information necessary to
 access the digital device or data stored on the digital device.

         7.   During the execution of this search warrant, law

 enforcement is permitted to: (1) depress SCHWARZ’s and Klaudia

 Dabek’s thumb and/or fingers onto the fingerprint sensor of the

 device (only when the device has such a sensor), and direct

 which specific finger(s) and/or thumb(s) shall be depressed; and

 (2) hold the device in front of SCHWARZ’s and Klaudia Dabek’s

 face with his or her eyes open to activate the facial-, iris-,


                                      8
Case 2:20-mj-03002-DUTY Document 1-1 Filed 06/26/20 Page 36 of 36 Page ID #:71




 or retina-recognition feature, in order to gain access to the

 contents of any such device.       In depressing a person’s thumb or

 finger onto a device and in holding a device in front of a

 person’s face, law enforcement may not use excessive force, as

 defined in Graham v. Connor, 490 U.S. 386 (1989); specifically,

 law enforcement may use no more than objectively reasonable

 force in light of the facts and circumstances confronting them.

      8.    The special procedures relating to digital devices

 found in this warrant govern only the search of digital devices

 pursuant to the authority conferred by this warrant and do not

 apply to any search of digital devices pursuant to any other

 court order.




                                      9
